   Case 2:20-mj-00024-LRL Document 1 Filed 01/21/20 Page 1 of 2 PageID# 1

                                                                               FILED
                       IN THE UNITED STATES DISTRICT COURT
                                                                          JAN 2
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                     CLERK, U.S. DISTRICT COURT
                                 NORFOLK DIVISION                             NORPClK. VA

UNITED STATES OF AMERICA


      V.                                  Case No. "9 -olOnOjaM
                                          Court Date:      February 3Y 2020
ELI A. BASE


                               CRIMINAL INFORMATION


                (Misdemeanor)-Violation No. 9103936 and 9104485

      THE   UNITED STATES ATTORNEY    CHARGES:


      That on or about December 3, 2019, at the Navy Exchange at Naval Air

Station Oceana, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, ELI A. BASE, did willfully and knowingly steal and

purloin property of the United States of a value less than $1,000.00.

      (In violation of Title 18, United States Code, Section 641.)



                                        G. Zachary Terwilliger
                                        United States Attorney


                                By:
                                         James
                                                 y- a
                                                 T. Cole
                                        /Special Assistant U.S. Attorney
                                        Office of the U.S. Attorney
                                        101 West Main Street, Suite 8000
                                        Norfolk, VA   23510
                                        Ph: (757) 441-6712
                                        Fax: (757) 441-3205
                                        James.Cole@usdoi.gov
   Case 2:20-mj-00024-LRL Document 1 Filed 01/21/20 Page 2 of 2 PageID# 2


                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                    T. U.
                              fames T. Cole
                              Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA  23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.Cole@usdo1.qov



                             17
                             Date
